Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0017004 A1 (Mercier hereinafter).
For claims 6 and 10, Mercier shows in FIG. 16 a means for transporting a propeller-type runner for a hydraulic turbine or pump, the runner comprising: a hub 170; a plurality of blades 172 mounted to the hub.
	The figure suggests to a person having ordinary skill in the art that there are two blades missing such to have the propeller fit onto the flatbed of the truck trailer 174.  The remaining two blades are to be fixed to the hub at the site of the dam.  See paragraph 0067.
	Paragraph 0068 suggests that although threaded bolts 72 are used to fasten the blades 52 to the hub 54, a weld can alternatively be used. 

	Mercier further teaches the turbine runner has at least three blades mounted to the hub (see Abstract), at least one of them being bolted at the installation site.  FIG. 16 and paragraph 0067 suggest the use of six blades in total, with two of them being bolted at the installation site.  The bolted blades are clearly the ones that would protrude laterally from the flatbed of the trailer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier as applied to claim 6 above.
For claims 7, 8 and 9, the permutations of three (3) blades, exactly one (1) being bolted; four (4) blades, exactly one (1)being bolted; four (4) blades exactly two (2) being bolted, are not expressly taught in the figures of Mercier.  
	Mercier is in the same field of endeavor as the claimed invention. Before the effective filing date of the claimed invention, there had been a recognized problem or need to ship a turbine runner partly assembled with blades from the manufacturing site and assemble at least one blade with bolts at the installation site for the purpose of fitting the turbine runner on a flatbed truck thereby reducing shipping costs.  Because Mercier already discloses a minimum of three blades and shows an embodiment with four (4) assembled blades on a flatbed truck, the permutations of claims 7, 8 and 9 fall within a finite number of identified, predictable solutions.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try each of the permutations of welded blades and bolted blades between 3 and 5 total blades for the purpose of transporting a large turbine runner with welded blades and at least one blade which is to be installed with bolts at the installation site for the purpose of reducing shipping costs associated with large size turbine runners.  The results would have been predictable, since there a limited number of permutations of welded blades and bolted blades for a large turbine runner, and one of ordinary skill in the art would have pursued the known potential permutations with a reasonable expectation of success.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799